[Cite as State v. Jordan, 2022-Ohio-2708.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29166
                                                   :
 v.                                                :   Trial Court Case No. 2019-CR-2048
                                                   :
 ADAM P. JORDAN                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                               Rendered on the 5th day of August, 2022.

                                              ...........

MATHIAS H. HECK, JR., by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

J. DAVID TURNER, Atty. Reg. No. 0017456, 101 Southmoor Circle NW, Kettering, Ohio
45429
      Attorney for Defendant-Appellant

                                             .............




TUCKER, P.J.
                                                                                        -2-




       {¶ 1} Defendant-appellant Adam P. Jordan appeals from his convictions in the

Montgomery County Court of Common Pleas for rape, attempted rape and gross sexual

imposition. For the reasons discussed below, the judgment of the trial court is affirmed.



                           I.     Facts and Procedural Background

       {¶ 2} On October 21, 2019, a Montgomery County grand jury returned an

indictment charging Jordan with one count of rape of a minor under the age of 10, one

count of rape of a minor under the age of 13, one count of attempted rape of a minor

under the age of 10, one count of gross sexual imposition by force, and 13 counts of gross

sexual imposition of a child under the age of 13. The charges stemmed from allegations

that Jordan had sexually abused his two minor daughters, A.J. and M.H. The matter

proceeded to a jury trial beginning in May 2021. At the time of the trial, A.J. was 17 and

M.H. was 22.

       {¶ 3} M.H. testified that when she was between the ages of seven and twelve,

Jordan would routinely make her rub his thighs and buttocks, after which he would put

her on his lap facing him while he rubbed his penis against her vaginal area. Jordan

would also touch her thighs and buttocks. During these encounters, Jordan would have

an erection. M.H. testified regarding five specific instances of this behavior.

       {¶ 4} A.J. also testified during trial.   According to A.J., the first time she was

abused, she was wearing a “Cinderella princess nightgown” when Jordan called her into

his bedroom. Tr. p. 255. She testified she knew the abuse started when she was
                                                                                         -3-


approximately six years old because that nightgown, which fit her loosely at the time of

the abuse, fit her snugly by the time she was eight. According to A.J., Jordan was

watching pornography on his computer. He made her sit on his lap and watch with him.

A.J. testified that Jordan eventually took off his pants and underwear and began rubbing

against her buttocks. Jordan later removed her underwear and pulled the nightgown up.

Jordan touched her vagina with his hands, then began rubbing his penis against her

vaginal area. A.J. testified that Jordan inserted his fingers into her vagina. She testified

that the encounter ended when the pair heard a loud noise downstairs; Jordan jumped

up and got dressed. He told her to go wash her face because she had been crying.

       {¶ 5} A.J. also recounted being abused again when she was wearing a “pink tank

top and a pair of plaid Justice shorts” she owned when she was six. Tr. p. 263. She

testified that Jordan was in the living room watching a movie which depicted a woman

bathing in a river when he called her over and sat her on his lap. Jordan began to rub

against her and eventually took her upstairs, where he undressed them both. He rubbed

his penis against her vagina and also inserted his fingers into her vagina. A.J. testified

that Jordan had masturbated and ejaculated onto her stomach.

       {¶ 6} A.J. testified she was also abused when she was eight years old. She

testified that she was wearing a “sparkly” “green Christmas dress” that had “white tulle

around it.” Tr. p. 264. She testified that her mother was out shopping when Jordan

called her upstairs under the guise that her mother wanted to speak to her on the phone.

When she went upstairs, she learned that her mother had not called. Instead, Jordan

was watching pornography. He again made her sit on his lap, rubbed her vagina, and
                                                                                           -4-


thrust against her. A.J. testified that Jordan then took her hand and made her rub his

penis. He pulled her dress up and her tights down and tried to put his penis into her

vagina. She testified she felt a “lot of pressure” and that it was “very painful.” Tr. p. 265.

       {¶ 7} A.J. further testified that the family went to a local amusement park when she

was eight; after they returned home, her mother left the house to go shopping. Jordan

took A.J. to her bedroom and made her bend over onto the bed while he spanked her

with a spoon. He also pulled her head back and stated he wanted to watch her eyes

while he spanked her. Jordan then used his hand to spank her. He also made her

touch his penis and he rubbed her vagina. A.J. testified that Jordan also masturbated

and ejaculated onto her stomach.

       {¶ 8} A.J. next testified she was 13 years old when Jordan took her with him to see

the Phantom of the Opera at the Schuster Center. During the show, Jordan began

rubbing her leg and moved his hand up to the point where his fingers brushed against her

vagina. She testified that she pushed his hand away, in response to which he dug his

nails into her thigh.

       {¶ 9} The State presented the testimony of Jennifer Knisley, a social worker with

CARE House. Knisley testified that CARE House, a facility located on the campus of

Dayton Children’s Hospital, is a child-advocacy center where members of a

multidisciplinary team address victims of child abuse in Montgomery County. CARE

House provides a child-friendly environment where the team members use a one-

interview approach with child victims in order to reduce the stress and trauma related to

being questioned multiple times by different individuals. Knisley conducted the forensic
                                                                                        -5-


interview of A.J. Based upon A.J.’s disclosures during the interview, Knisley referred her

for trauma-based counseling and a physical exam.

       {¶ 10} The State also presented the testimony of Dr. Brenda Joyce Miceli. Miceli

is a licensed pediatric psychologist at Dayton Children’s Hospital who primarily works with

sexual abuse patients through CARE House. At trial, Miceli was designated as an expert

in child psychology and child sexual abuse without objection. Miceli testified that she

had been treating A.J. since February 2019.        A.J. had been diagnosed with post-

traumatic stress disorder.

       {¶ 11} Kettering Police Department Detective Kevin McGuire also testified for the

State. McGuire had been assigned to investigate the matter after M.H. had called the

department to report the abuse. McGuire testified that M.H.’s allegations indicated that

both A.J. and M.H. had been abused. McGuire began his investigation by talking to the

girls’ mother (“Mother”). According to McGuire, the “basic information” he obtained from

Mother indicated that “her daughters had came [sic] to her and disclosed that both of them

had been made to watch pornography with their father and [sic] while he grinded on them.”

Tr. p. 387. McGuire testified he immediately set up a CARE House interview for A.J.,

who was 15 at the time, because she was a minor; McGuire observed the interview from

another room. Because M.H. was over 18, McGuire conducted an interview of her at the

Kettering Police Department.     McGuire testified that both M.H. and A.J. disclosed

allegations of sexual abuse during their interviews.

       {¶ 12} McGuire further testified he then began trying to “find the actual facts that

[would] corroborate or refute” the allegations made by the sisters. Tr. p. 395. He found
                                                                                           -6-


a record maintained by the police department which indicated that a call had been made

to the department in 2017; the call record stated “check on the welfare of a 14-year-old,

[A.J.], possible abuse by her father, sister in Virginia has photos.” Tr. p. 398. McGuire

testified that the record indicated that the police responded to the home, but no further

report was made.       When asked whether the call was handled properly, McGuire

responded, “if it’s serious enough for Children Services to get involved, then they should

have done some more follow up. Because quite often bruising doesn’t take place in the

initial --.” Tr. p. 399. At that point, the trial court, sua sponte, asked counsel to approach

the bench. Following a discussion, the State did not ask any more questions about the

2017 incident.

       {¶ 13} McGuire also interviewed Jordan, who stated that he did “allow the kids to

tickle his back with his shirt off, that it gave him goosebumps and it probably was

inappropriate.” Tr. p. 402. Jordan “also said he did struggle with pornography addiction

that he was seeking help for.”      Id.   Jordan stated he believed the girls had made

accusations against him because they hated him due to the fact he was the disciplinarian

in the house.

       {¶ 14} Jordan was convicted of all counts except for one count of gross sexual

imposition (by force) as set forth in Count 12 of the indictment, which related to the

incident at the Schuster Center. He was sentenced to an aggregate prison term of 28

years to life and was designated a Tier III and Tier II sex offender. Jordan appeals.



                                    II.    Miceli’s Testimony
                                                                                              -7-


       {¶ 15} Jordan’s first assignment of error states as follows:

       THE TESTIMONY OF DR. MICELLI [SIC], WHO TESTIFIED BOTH AS AN

       EXPERT       AND     AS     THE     PRIMARY        THERAPIST        FOR      A.J.,

       IMPERMISSIBLY BOLSTERED HER TESTIMONY

       {¶ 16} Jordan asserts that the trial court erred by permitting Miceli to testify at trial.

He argues that her testimony that A.J.’s behavior was consistent with behavior observed

in other sexually-abused children impermissibly bolstered A.J.’s testimony. He further

challenges Miceli’s testimony regarding a test she administered to A.J.; Jordan claims

Miceli improperly diagnosed A.J. with post-traumatic stress disorder (PTSD) based upon

the results of that test. Finally, he contends Miceli failed to establish that the diagnosis

of PTSD was causally related to the alleged sexual abuse.

       {¶ 17} An appellate court reviews the admission of expert testimony for an abuse

of discretion. State v. Zimpfer, 2d Dist. Montgomery No. 26062, 2014-Ohio-4401, ¶ 30.

The term “abuse of discretion” suggests the trial court acted unreasonably, arbitrarily, or

unconscionably. Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-3561, 850 N.E.2d

683, ¶ 9.

       {¶ 18} Evid.R. 702 governs the admissibility of expert testimony, and it provides

that a witness may testify as an expert if “(A) the witness' testimony either relates to

matters beyond the knowledge or experience possessed by lay persons or dispels a

misconception common among lay persons; (B) The witness is qualified as an expert by

specialized knowledge, skill, experience, training, or education regarding the subject

matter of the testimony; [and] (C) The witness' testimony is based on reliable scientific,
                                                                                           -8-


technical, or other specialized information. * * * ”

       {¶ 19} Jordan does not claim that Miceli was not qualified as an expert. This court

has previously recognized Miceli’s credentials, stating that she “possesses extensive

formal education and broad, deep experience with sexually abused children.” State v.

Rosas, 2d Dist. Montgomery No. 22424, 2009-Ohio-1404, ¶ 40, citing State v. Bell, 176

Ohio App.3d 378, 891 N.E.2d 1280, 2008-Ohio-2578 (2d Dist.). Thus, the trial court did

not abuse its discretion in designating Miceli as an expert in child sexual abuse and child

psychology.

       {¶ 20} Jordan first argues that Miceli impermissibly bolstered A.J.’s credibility by

testifying that A.J. exhibited characteristics normally observed in sexually abused

children.   In his argument, he appears to conflate testimony bolstering a witness’s

testimony with testimony from an expert that vouches for a witness’s veracity. Ohio law

holds that an expert cannot “offer a direct opinion on whether a child is telling the truth.”

State v. Artz, 2015-Ohio-5291, 54 N.E.3d 784, ¶ 57 (2d Dist.), citing Rosas at ¶ 42, citing

State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d 1220 (1989), syllabus. However, there

is a distinction “between expert testimony that a child witness is telling the truth and

evidence which bolsters a child's credibility insofar as it supports the prosecution's efforts

to prove that a child has been abused.” State v. Stowers, 81 Ohio St.3d 260, 262, 690

N.E.2d 881 (1998). In other words, an expert witness may bolster a witness’s testimony

but may not vouch for his or her veracity.

       {¶ 21} Further, an expert psychologist's training and professional experience

provide the expert with specialized knowledge of the kind recognized under Evid.R. 702
                                                                                           -9-


-- which the average person lacks -- about behavioral characteristics of minor victims of

sexual abuse. . Bell at ¶ 56, citing Stowers. Thus, the Ohio Supreme Court has held a

psychologist’s testimony that the behavior of an alleged victim of sexual abuse is

consistent with behavior observed in other sexually-abused children is admissible under

Ohio’s evidentiary rules.    Stowers at 262.     Thus, an expert may provide testimony

“which is additional support for the truth of the facts testified to by the child, or which

assists the fact finder in assessing the child's veracity.” Id. at 262-63.

       {¶ 22} We have reviewed Miceli’s testimony and note that she never offered an

opinion concerning whether A.J.’s allegations of abuse were truthful, nor did she offer an

opinion that A.J. had, in fact, been abused. Miceli merely offered her opinion regarding

the wide range of behavioral characteristics displayed by minor victims of sexual abuse.

The law clearly permits this kind of expert testimony, and Miceli did not go beyond

permissible boundaries and opine whether A.J. was in fact abused by Jordan. Thus, we

cannot conclude that she improperly vouched for the veracity of A.J.’s testimony.

       {¶ 23} We next address the test, referred to as the Trauma Symptom Checklist for

Children (“TSCC”), which Miceli administered to A.J.          Jordan contends there was

insufficient foundation regarding the validity of this test. In conjunction, he claims Miceli

erred in using the test results to determine that A.J. suffered from PTSD.

       {¶ 24} At trial, Jordan did not raise any objections to the validity of the test or its

use in evaluating sexually abused children. Thus, he has waived all but plain error in

this regard. Plain error exists when “but for the error, the outcome of the trial clearly

would have been otherwise.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),
                                                                                       -10-


paragraph two of the syllabus. “The Ohio Supreme Court has made it clear that “plain

error” under Crim.R. 52(B) is to be taken with the utmost caution, under exceptional

circumstances, and only to prevent a manifest miscarriage of justice.” Id. at syllabus 3.

      {¶ 25} Micelli testified that the TSCC is a “self-report measure” given to children

ages eight to 15 or 16 that “lists a bunch of thoughts and feelings and behavior.” Tr. p.

212. Children rate how often they have any of these thoughts, feelings and behaviors,

and a score is derived from the ratings. Miceli testified the TSCC has been “normed on

thousands of kids so it’s a well-validated instrument that’s used frequently in assessing

how a kid’s doing following a traumatic event.” Tr. p. 212. In our view, this testimony

was sufficient to establish the validity of the TSCC as used to assess minor victims of

abuse.

      {¶ 26} Further, Miceli testified that she had four separate evaluation sessions with

A.J. aimed solely at assessing her mental health issues in order to determine a course of

treatment. According to Miceli, the TSCC was merely one piece of information used

during the psychological evaluation. At no point did Miceli testify that her diagnosis of

PTSD was based upon the results of the TSCC. Instead, she testified that her diagnosis

was based upon her entire evaluation of A.J. Thus, we find no merit in the claim that

Miceli’s diagnosis was improperly based upon an invalid test.

      {¶ 27} Finally, we address the claim that Miceli failed to testify that A.J.’s PTSD

was causally related to the alleged abuse. Miceli testified that her function was not to

determine whether a child had been sexually abused; rather, she evaluated A.J. in order

to assess whether she had suffered any psychological trauma as a result of the alleged
                                                                                           -11-


abuse. At trial, she described various relevant symptoms of PTSD, explained that many

of the symptoms had been exhibited by A.J., testified that A.J. suffered from this disorder,

and stated that such a diagnosis was widely applied to children who had been sexually

abused.

       {¶ 28} We find nothing improper about this testimony. See State v. Bidinost, 71

Ohio St.3d 449, 644 N.E.2d 318 (1994). As stated above, a psychologist may testify to

the characteristics of child abuse victims and may testify that the child in question exhibits

such characteristics. This testimony was clearly relevant and helpful in assisting the jury

to understand A.J.'s behavior. The fact that Miceli did not relate the diagnosis to any

specific act of sexual abuse did not render her testimony improper. Indeed, had Miceli

so testified, Jordan could have reasonably argued that she was improperly stating her

opinion that the sexual abuse had occurred.

       {¶ 29} The first assignment of error is overruled.



                                   III.   Knisley’s Testimony

       {¶ 30} The second assignment of error asserted by Jordan is as follows:

       THE TRIAL COURT ERRED IN ALLOWING JENNIFER KNISLEY TO

       TESTIFY REGARDING STATEMENTS MADE TO HER BY A.J. DURING

       THE CAREHOUSE INTERVIEW

       {¶ 31} Jordan contends Knisely was improperly allowed to testify regarding

statements made by A.J. during the forensic interview. In support, he argues that the

statements, which he contends constituted inadmissible hearsay, were erroneously
                                                                                           -12-


admitted by the trial court under the hearsay exception set forth in Evid.R. 803(4).

Jordan does not specify any particular statements to which he objects.

       {¶ 32} “The admission or exclusion of evidence rests within the sound discretion

of the trial court.” State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987), paragraph

two of the syllabus. A court’s decision about the admission of evidence is therefore

reviewed for an abuse of discretion. State v. Freeman, 2d Dist. Greene No. 2020-CA-

33, 2021-Ohio-734, ¶ 54, citing Sage. Likewise, “hearsay challenges to a trial court's

admission of statements from children in sex-abuse cases are reviewed under an abuse-

of-discretion standard.” State v. Moore, 2019-Ohio-1671, 135 N.E.3d 1114, ¶ 21 (2d

Dist.), citing State v. Muttart, 116 Ohio St.3d 5, 2007-Ohio-5267, 875 N.E.2d 944, ¶ 48.

       {¶ 33} Evid.R. 801(C) defines “hearsay” as “a statement, other than one made by

the declarant while testifying at the trial or hearing, offered in evidence to prove the truth

of the matter asserted.” Hearsay is generally inadmissible unless an exception applies.

Evid.R. 802. As pertinent here, Evid.R. 803 excludes various items from the hearsay

rule, “even though the declarant is available as a witness,” including “[s]tatements made

for purposes of medical diagnosis or treatment and describing medical history, or past or

present symptoms, pain, or sensations, or the inception or general character of the cause

or external source thereof insofar as reasonably pertinent to diagnosis or treatment.”

Evid.R. 803(4). The term medical diagnosis includes a mental health diagnosis. State

v. Curtiss, 2d Dist. Montgomery No. 29006, 2022-Ohio-146, ¶ 108.

       {¶ 34} In the context of forensic interviews of child sexual abuse victims conducted

at child advocacy centers, the Supreme Court of Ohio has noted that “the interview serves
                                                                                         -13-


dual purposes: (1) to gather forensic information to investigate and potentially prosecute

a defendant for the offense and (2) to elicit information necessary for medical diagnosis

and treatment of the victim. The interviewer acts as an agent of each member of the

multidisciplinary team.”   State v. Arnold, 126 Ohio St.3d 290, 2010-Ohio-2742, 933

N.E.2d 775, ¶ 33. “In determining whether statements made to a forensic interviewer at

a child advocacy center are made for the purpose of medical diagnosis and treatment, as

opposed to forensic investigative purposes, the court must ‘identify the primary purpose

of the statements.’ ” State v. Remy, 2d Dist. Clark No. 2017-CA-6, 2018-Ohio-2856, ¶ 82,

quoting Arnold at ¶ 28. “Whether the purpose of a child's statements is for medical

diagnosis or treatment will depend on the facts of the particular case.” State v. Jones,

2015-Ohio-4116, 43 N.E.3d 833, ¶ 73 (2d Dist.), citing State v. Muttart, 116 Ohio St.3d 5,

2007-Ohio-5267, 875 N.E.2d 944, ¶ 49. “The test for admissibility is whether the subject

matter of the statements is reasonably pertinent to diagnosis or treatment.” State v.

Nasser, 10th Dist. Franklin No. 02AP-1112, 2003-Ohio-5947, ¶ 55.

      {¶ 35} Knisley testified that a forensic interview is basically a “conversation with a

child” by a “neutral fact finder.” Tr. p. 325. The purpose of the interview is to gather

information to assess safety, medical, and mental health needs. She testified that she

had been trained in a standard national protocol for conducting forensic interviews.

Knisley further testified that she ultimately referred A.J. for both mental health services

and a physical examination based upon disclosures A.J. made during the interview.

      {¶ 36} The trial court found that A.J.'s forensic interview statements were

admissible under Evid.R. 803(4) because the statements elicited were for the purposes
                                                                                             -14-


of medical diagnosis or treatment. However, Jordan contends that the primary purpose

of the interviews was forensic information gathering, not medical diagnosis or treatment.

         {¶ 37} We have reviewed Knisley’s testimony and find only one statement which

was questionable. Specifically, Knisley testified that A.J. had revealed that Jordan would

trace the outline of her shorts with his penis.1 Knisley did not specify how this behavior

had a medical or mental impact upon A.J.            However, given the totality of Knisley’s

testimony, this information arguably had a bearing on assessing A.J.’s mental health.

         {¶ 38} We cannot say the trial court abused its discretion by permitting Knisely to

testify regarding statements made by A.J. Therefore, Jordan’s second assignment of

error is overruled.



                                     IV.    McGuire’s Testimony

         {¶ 39} The third assignment of error states as follows:

         THE TRIAL COURT ERRED IN REGARD TO DETECTIVE KEVIN

         MCGUIRE’S TESTIMONY.

         {¶ 40} In this assignment of error, Jordan first asserts the trial court erred when it

allowed McGuire to testify that Mother had informed him “that her daughters had came

[sic] to her and disclosed that both of them had been made to watch pornography with

their father and [sic] while he grinded on them[.]” Jordan contends this statement was

inadmissible hearsay. The State argues McGuire’s testimony was offered not for the

truth of the matter asserted but, instead, to explain McGuire’s conduct in scheduling a



1
    Jordan did not object to this particular statement, thus, he has waived all but plain error.
                                                                                            -15-


CARE House interview for A.J.

       {¶ 41} As stated earlier, hearsay is “a statement, other than one made by the

declarant while testifying * * * offered in evidence to prove the truth of the matter asserted.”

Evid.R. 801(C). “But if a statement is offered for another purpose, then it is not hearsay

and is admissible.” State v. Beasley, 153 Ohio St.3d 497, 2018-Ohio-493, 108 N.E.3d

1028. ¶ 169, citing State v. Osie, 140 Ohio St.3d 131, 2014-Ohio-2966, 16 N.E.3d 588,

¶ 118. “The trial court has broad discretion to determine whether a declaration should

be admissible as a hearsay exception.” State v. Dever, 64 Ohio St.3d 401, 410, 596

N.E.2d 436 (1992).

       {¶ 42} Because “extrajudicial statements made by an out-of-court declarant are

properly admissible to explain the actions of a witness to whom the statement was

directed[,]” State v. Thomas, 61 Ohio St.2d 223, 232, 400 N.E.2d 401 (1980), it is well-

established that “[l]aw-enforcement officers may testify to out-of-court statements for the

nonhearsay purpose of explaining the next investigatory step.” Beasley at ¶ 172, citing

State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, ¶ 186.

However, because there is potential for abuse in admitting such statements, the Ohio

Supreme Court has imposed certain conditions that must be met before this type of

statement may be admitted.        “Testimony to explain police conduct is admissible as

nonhearsay if it satisfies three criteria: (1) the conduct to be explained is relevant,

equivocal, and contemporaneous with the statements, (2) the probative value of the

statements is not substantially outweighed by the danger of unfair prejudice, and (3) the

statements do not connect the accused with the crime charged.” Id., citing State v. Ricks,
                                                                                         -16-


136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶ 27.

       {¶ 43} McGuire could have explained how he pursued his investigation without

linking Jordan to the crimes. See State v. Clinton, 153 Ohio St.3d 422, 2017-Ohio-9423,

108 N.E.3d 1, ¶ 36, citing Ricks at ¶ 51 (French, J., concurring in judgment only), citing 2

McCormick, Evidence, Section 249, at 193-195 (7th Ed.2013) (“It is usually possible to

explain the course of an investigation without relating historical aspects of the case, and

in most cases, testimony that the officer acted ‘upon information received,’ or words to

that effect, will suffice”). Here, because McGuire’s testimony clearly connected Jordan

to the crimes, it did not satisfy the criteria for a nonhearsay determination. Clinton at

¶ 136-137; State v. Jones, 1st Dist. Hamilton No. C-130359, 2014-Ohio-3110, ¶ 21; State

v. Blanton, 184 Ohio App.3d 611, 2009-Ohio-5334, 921 N.E.2d 1103, ¶ 43.

       {¶ 44} Having reached this conclusion, we must now determine whether the error

was harmless beyond a reasonable doubt. As noted, both A.J. and M.H. testified at trial

and both testified to behavior by Jordan matching the behavior described by Mother to

McGuire.    Given this evidence, we cannot say there is a reasonable probability the

outcome of Jordan’s trial would have been different if the disputed testimony had been

excluded. See Clinton at ¶ 138.

       {¶ 45} Jordan next complains McGuire was improperly permitted to testify

regarding the above-cited 2017 police report which contained an allegation of abuse.

Jordan does not state the basis for his claim that this testimony was improper. Further,

we note that Jordan did not object to any of McGuire’s testimony on this subject or request

a limiting instruction.   Instead, the trial court, acting sua sponte, advised counsel to
                                                                                          -17-


discontinue the line of questioning.    Thus, we review this issue under a plain error

standard.

       {¶ 46} Presumably, Jordan objects to the introduction of the report as evidence of

prior bad acts. Such evidence may not be used to prove the inference that the accused

acted in conformity with his other acts or that he has a propensity to act in such a manner.

State v. Smith, 49 Ohio St.3d 137, 140, 551 N.E.2d 190 (1990). However, Evid.R.

404(B) permits other-acts evidence for other purposes, including but not limited to the

purposes identified in the rule. Id. The rule provides that “[e]vidence of other crimes,

wrongs, or acts is not admissible to prove the character of a person in order to show

action in conformity therewith. It may, however, be admissible for other purposes, such

as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence

of mistake or accident.”

       {¶ 47} A trial court's decision regarding the admissibility of other-acts evidence is

an evidentiary determination that rests within the sound discretion of the trial court. State

v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, 972 N.E.2d 528, syllabus. “Appeals of

such decisions are considered by an appellate court under an abuse-of-discretion

standard of review.” Id.

       {¶ 48} Both A.J. and M.H. testified that the sexual abuse had been ongoing for

years. A.J. also testified that, in her initial forensic interview with Knisley, she did not

disclose all of the abuse she had suffered. She testified that her failure to disclose was

due, in part, to her fear that she would not be taken seriously and that nothing would be

done following an investigation. She further testified that she was afraid Jordan would
                                                                                         -18-


“be let free and hurt [her]” for speaking about the abuse. A.J. based this fear upon the

fact that the filing of the prior police report had not stopped the abuse.

       {¶ 49} The trial court reasonably concluded that the testimony regarding the prior

report was proper as it tended to corroborate A.J.’s testimony regarding her reluctance to

disclose information. Further, the testimony of A.J. and M.H., if believed, was sufficient

to establish Jordan’s guilt. Thus, the admission McGuire’s testimony regarding the prior

report did not constitute plain error. See State v. Barton, 71 Ohio App.3d 455, 594

N.E.2d 702 (1991).

       {¶ 50} Finally, Jordan asserts that McGuire was improperly permitted to testify that

he had been able to corroborate “a number of details” given to him by A.J. and M.H.

Jordan argues this testimony was prejudicial because it vouched for the veracity of the

victims.

       {¶ 51} We have reviewed this portion of the transcript. McGuire’s testimony did

not constitute a statement that Jordan had committed the crimes. Instead, it merely

indicated that some of the details given by the victims had been corroborated. For

example, McGuire testified he was able to ascertain that there was a showing of the

Phantom of the Opera at the Schuster Center on the date A.J. claimed. He further

verified that Jordan was either living in the house or had access to the children during the

periods of abuse.

       {¶ 52} Again, witness testimony is permitted to bolster a victim’s testimony but a

witness may not vouch for a victim’s veracity. The cited statement by McGuire merely

bolstered the testimony of A.J. and M.H. Therefore, we find no error, let alone plain error,
                                                                                        -19-


in this regard.

       {¶ 53} The third assignment of error is overruled.



                                  V.     Cumulative Evidence

       {¶ 54} The fourth assignment of error states as follows:

       THE        CUMULATIVE     FORENSIC       INTERVIEW        EVIDENCE     WAS

       PREJUDICIAL.

       {¶ 55} Jordan contends the trial court erred by admitting the testimony of Knisely

and McGuire, which he claims was cumulative to A.J.’s own testimony regarding the

allegations of sexual abuse. Jordan asserts he was unfairly prejudiced because this

testimony “amounted to ‘vouching’ for the veracity of [A.J.].”

       {¶ 56} “Cumulative evidence” is defined as “additional evidence of the same kind

to the same point.” State v. Jali, 2d Dist. Montgomery No. 28294, 2020-Ohio-208, ¶ 41,

quoting Kroger v. Ryan, 83 Ohio St. 299, 94 N.E. 428 (1911), syllabus. According to

Evid.R. 403(B), “it is within the sound discretion of the trial court to exclude cumulative

evidence only when the probative value of the evidence is substantially outweighed by

the danger of a material prejudice to the defendant.” State v. Arrone, 2d Dist. Greene

No. 2005-CA-89, 2006-Ohio-4144, ¶ 152. “The mere fact that evidence is repetitive will

not be considered reversible error unless the defendant was unfairly prejudiced thereby.”

State v. Baker, 2d Dist. Montgomery No. 23933, 2011-Ohio-1820, ¶ 16, quoting State v.

Smith, 80 Ohio St.3d 89, 108-109, 684 N.E.2d 668 (1997). “The pertinent question is

whether the evidence was unfairly prejudicial to the defendant, not whether it was
                                                                                     -20-


unfavorable to him.” Id.

       {¶ 57} We begin by noting that we cannot find, and Jordan has not cited, any

portion of McGuire’s testimony relating statements made by A.J. during the CARE House

interview. Further, while Knisley’s testimony regarding the statements by A.J. may have

been cumulative, it was not needlessly cumulative because it provided useful information

to the jury.    Finally, we again conclude Jordan has failed to demonstrate that this

testimony vouched for the veracity of A.J.

       {¶ 58} Jordan has failed to demonstrate how he was materially prejudiced by the

cumulative nature of the evidence. While the testimony may have been unfavorable to

Jordan, it was not unfairly prejudicial.

       {¶ 59} The fourth assignment of error is overruled.



                                           VI.   Conclusion

       {¶ 60} All of Jordan’s assignments of error being overruled, the judgment of the

trial court is affirmed.

                                       .............



DONOVAN, J. and EPLEY, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
J. David Turner
Hon. Gerald Parker
-21-